     

 

64 Sern = FILED
OUR Dl ck ~* CHARLOTTE, NC
UNITED STATES DISTRICT COURT SEP 17 2020
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION US DISTRICT COURT
WESTERN DISTRICT OF NG
UNITED STATES OF AMERICA ) DOCKET NO. 3:26¢°33t-K. 08
)
) BILL OF INDICTMENT
Vv )
) Violations:
) 15 U.S.C. § 78j(b)
ERIC M. HILL ) 18 U.S.C. § 1348
)
THE GRAND JURY CHARGES:

At all times relevant to the Indictment:
Introduction

1. In October 2015, the defendant, ERIC M. HILL, a resident of Charlotte, North
Carolina, participated in a fraudulent scheme by conducting securities transactions on the basis of
material, nonpublic information (Inside Information) pertaining to a proposed acquisition of
Piedmont Natural Gas Company, Inc. (Piedmont) by Duke Energy Corporation (Duke Energy),
HILL obtained the Inside Information from an employee of a consulting firm, which provided
actuarial services to Piedmont, who disclosed Inside Information to HILL in confidence based
upon their friendship and history of sharing confidences. Through the scheme, HILL realized
proceeds of more than $380,000.

Relevant Persons and Entities

2. Piedmont was an energy services company headquartered in North Carolina whose
principal business was the distribution of natural gas. Piedmont was a public company whose stock
traded on the New York Stock Exchange, a national securities exchange, under the ticker symbol
“PNY.” Piedmont was acquired by Duke Energy on or about October 3, 2016.

3. Piedmont stock was registered with the United States Securities and Exchange
Commission (SEC) pursuant to Section 12(b) of the Securities Exchange Act of 1934, 15 U.S.C.
§ 781.

4, Call options were derivative financial instruments that offered the holder the
opportunity to buy the underlying stock at a set price (the Strike Price) on or before a specific
exercise date in the future. Call options were considered “out of the money” when the Strike Price
of the option was more than the current price of the referenced stock. Call options were available
in connection with Piedmont stock.

5. Piedmont stock and Piedmont call options were securities, as that term is defined
in Title 15, United States Code, Section 78c(a)(10).

Case 3:20-cr-00331-KDB-DCK Document 3 Filed 09/17/20 Page 1of5

{

ae i

i, f wall

 
6. Firm 1 is a consulting firm with offices in Charlotte, North Carolina, which, among
other things, provided actuarial consulting services regarding health and benefits and retirement
plans.

7. Insider, a resident of Charlotte, North Carolina, was employed in various positions
at Firm 1, including ultimately as a Principal, from about 1999 to May 2018.

8. HILL was a close personal friend of Insider and also had been employed by Firm 1
from approximately August 2000 to April 2005.

The Insider Trading Scheme

9, While employed by Firm 1, Insider provided actuarial services for certain of Firm
1’s clients regarding their retirement and pension plans. From approximately 2010 through at least
October 2015, Insider provided actuarial services to Piedmont regarding its pension plans.

10. AsaPrincipal of Firm 1, Insider was subject to Firm 1’s policies, including its Code
of Professional Conduct and insider trading policy, which provided, among other things, that
employees were prohibited from communicating with others regarding material nonpublic
information about a client and from tipping others to trade securities based on material nonpublic
information.

11. HILL was aware that Insider, based on his employment and responsibilities, was
privy to confidential client information and that Insider had a duty of trust and confidence to Firm
1, its clients, and the clients’ shareholders.

12. Insider had a history, pattern, and practice of sharing confidences with HILL and
expected such confidences to remain confidential, and HILL owed Insider a duty of trust and
confidence.

13. Byno later than October 13, 2015, Piedmont and Duke Energy were in confidential,
non-public discussions about a potential acquisition of Piedmont by Duke Energy. Information
relating to this potential acquisition, including the existence of the discussions, was material, non-
public, and confidential.

14. On the morning of October 13, 2015, in connection with his employment and
responsibilities at Firm 1, Insider had a confidential telephone call with two Piedmont employees
with knowledge of the potential acquisition. During that call, Insider obtained Inside Information
concerning Piedmont. Insider had a duty of trust and confidence regarding the Inside Information.

15. Later that morning, Insider participated in a telephone conversation with HILL in
which Insider conveyed some or all of the Inside Information to HILL pursuant to HILL’s
relationship of trust and confidence with Insider. HILL knew that this information was confidential
and that Insider obtained it pursuant to his duty of trust and confidence to Firm 1, Piedmont, and
Piedmont’s shareholders.

16. | Minutes after the call with Insider ended, HILL misappropriated Inside Information
from Insider when HILL purchased out-of-the-money Piedmont call options while in possession
of Inside Information.

Case 3:20-cr-00331-KDB-DCK Document 3 Filed 09/17/20 Page 2 of 5

 
17. HILL purchased additional out-of-the-money Piedmont call options later on
October 13, 2015. Collectively, the Piedmont call options HILL purchased constituted nearly all
of those types of Piedmont call options cleared on October 13, 2015. HILL purchased additional
out-of-the-money Piedmont call options and Piedmont stock on October 15, 2015, and he
purchased additional out-of-the-money Piedmont call options on October 20, 2015,

18. | News that the boards of directors of Piedmont and Duke Energy approved the
acquisition was publicly disclosed on October 26, 2015. The price of Piedmont stock increased
significantly after the news was disclosed. Later that day, HILL sold all of the securities in
Piedmont that he had previously purchased, resulting in total proceeds of at least $381,185.00.

COUNT ONE
15 U.S.C. §§ 78) and 78ff
(Fraud in Connection With the Purchase and Sale of Securities)

19. The Grand Jury realleges and incorporates by reference herein all of the allegations
contained in paragraphs | through 18 of the Bill of Indictment, and further alleges that:

20. Between October 13, 2015 and October 26, 2015, in Mecklenburg County, within
the Western District of North Carolina and elsewhere, the defendant,

ERIC M. HILL

willfully and knowingly, directly and indirectly, by use of the means and instrumentalities of
interstate commerce, the mails, and the facilities of national securities exchanges, in connection
with the purchase and sale of securities, used and employed manipulative and deceptive devices
and contrivances, in violation of Title 17, Code of Federal Regulation, Section 240.10b-5 by:
(a) employing devices, schemes, and artifices to defraud; (b) making untrue statements of material
facts and omitting to state material facts necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading; and (c) engaging in acts,
practices, and courses of business which operated and would and did operate as a fraud and deceit
upon any person, fo wit, by purchasing securities of Piedmont Natural Gas Company, Inc. while
in possession of material, non-public information about that company that HILL obtained from his
friend, Insider.

All in violation of Title 15, United States Code, Sections 78j(b) and 78ff, Title 17, Code of
Federal Regulations, Sections 240.10b-5 and 240.10b-5-1, and Title 18, United States Code,
Section 2.

Case 3:20-cr-00331-KDB-DCK Document 3 Filed 09/17/20 Page 3 of 5

 

 
COUNTS TWO THROUGH SEVEN
18 U.S.C. § 1348
(Securities Fraud)

21. | The Grand Jury realleges and incorporates by reference herein all of the allegations
contained in paragraphs 1 through 18 of the Bill of Indictment, and further alleges that:

22. On the dates specified below, in Mecklenburg County, within the Western District
of North Carolina, the defendant,

ERIC M. HILL

knowingly and intentionally executed and attempted to execute a scheme and artifice (1) to defraud
any person in connection with securities of Piedmont Natural Gas Company, Inc., an issuer with a
class of securities registered under Section 12 of the Securities Exchange Act of 1934 (15 U.S.C. §
781), and (2) to obtain money and property by means of materially false or fraudulent pretenses in
connection with the purchase or sale of securities of Piedmont Natural Gas Company, Inc., an issuer
with a class of securities registered under Section 12 of the Securities Exchange Act of 1934 (15 U.S.C.
§ 781); to wit, HILL used material, non-public information obtained in a breach of duty of trust and
confidence owed to Insider to transact in securities of Piedmont Natural Gas Company, Inc. as set
forth below, each transaction constituting a separate count:

 

 

 

 

 

 

 

COUNT DATE SECURITY TRANSACTION
TWO October 13, 2015 PNY 20Nov15 45.0 C BUY 90

THREE October 13, 2015 PNY 18Dec15 45.0 C BUY 90

FOUR October 13, 2015 PNY 20Nov15 45.0 C BUY 25

FIVE October 15, 2015 PNY 20Nov15 45.0 C BUY 50

SIX October 15, 2015 PNY Stock BUY 1000
SEVEN October 20,2015 © | PNY 20Nov15 45.0 C BUY 45

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1348 and 2.

Case 3:20-cr-00331-KDB-DCK Document 3 Filed 09/17/20 Page 4of5

 
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of 18 U.S.C. § 982 and 28 U.S.C. § 2461(c). Under Section 2461(c),
criminal forfeiture is applicable to any offenses for which forfeiture is authorized by any other
statute, including but not limited to 18 U.S.C. § 981 and all specified unlawful activities listed or
referenced in 18 U.S.C. § 1956(c)(7), which are incorporated as to proceeds by Section
981(a)(1)(C). The following property is subject to forfeiture in accordance with Section 982 and/or
2461(c):

a. All property which constitutes or is derived from proceeds of the violations set forth
in Counts One through Seven of this Bill of Indictment;

b. If, as set forth in 21 U.S.C. § 853(p), any property described in (a) and (b) cannot
be located upon the exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court,
has been substantially diminished in value, or has been commingled with other
property which cannot be divided without difficulty, all other property of the
defendant/s to the extent of the value of the property described in (a) and (b),

The Grand Jury finds probable cause that the following property is subject to forfeiture on
one or more of the grounds stated above:

a, A forfeiture money judgment in the amount of at least $381,185.00, such amount
constituting the proceeds of the violations set forth in Counts One through Seven
of this Bill of Indictment.

 

R. ANDREW MURRAY

UNITED STATES ATT

DANIEL RYAN
GRAHAM OT LINGS ©
ASSISTANT UNITED STATES ATTORNEYS

Case 3:20-cr-00331-KDB-DCK Document 3 Filed 09/17/20 Page 5of5

 
